[Cite as Dicarlo v. Mohr, 2018-Ohio-4157.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


Jacob Dicarlo                                     Court of Appeals No. L-18-1185

        Relator

v.

Gary Mohr, Director ODRC, et al.                  DECISION AND JUDGMENT

        Respondents                               Decided: October 11, 2018

                                             *****

        Adam H. Houser, for relator.

                                             *****

        SINGER, J.

        {¶ 1} This case is before the court upon a complaint for original action in

prohibition and oral argument, filed on August 29, 2018, by relator, Jacob Dicarlo. No

response or answer was filed by respondents, Gary Mohr, Director of the Ohio

Department of Rehabilitation and Correction (“ODRC”), John Does, 1-5 or John Doe

correction officers. For the reasons which follow, we dismiss relator’s complaint.
                                      I. Background

       {¶ 2} Relator, a convicted felon, is incarcerated until the expected out date of

2027. Relator is currently in the Lucas County Jail on charges of assault of a correction

officer.

       {¶ 3} In the complaint, relator alleges he was incarcerated at Toledo Correctional

Institute (“TCI”) when “he was in a dispute with another inmate and then got into an

altercation with a correction officer in March of 2018.”

       {¶ 4} Relator further alleges on March 20, 2018, he was transferred to Southern

Ohio Correctional Facility (“SOCF”), where he was attacked and injured by a number of

correction officers. Relator alleges the attack was in retaliation for the assault on the

correction officer at TCI.

       {¶ 5} Relator further alleges on April 9, 2018, he was taken to a correction

officer’s office where he “believed he was in imminent harm of being attacked again by

the correction officers and had to struggle to leave the office and run down the hall.”

       {¶ 6} Relator further alleges he is gravely concerned he will be returned to SOCF

and is requesting that this court prevent ODRC from placing him in SOCF. Relator prays

for a peremptory writ to issue ordering respondents not to place relator back in SOCF.

                                          II. Law

       {¶ 7} The purpose of a writ of prohibition is to restrain inferior tribunals and

courts from exceeding their jurisdiction. State ex rel. Jones v. Suster, 84 Ohio St.3d 70,




2.
73, 701 N.E.2d 1002 (1998). Accordingly, a writ of prohibition is an “‘extraordinary

remedy which is customarily granted with caution and restraint, and is issued only in

cases of necessity arising from the inadequacy of other remedies.’” (Citation omitted.)

Id.

       {¶ 8} To be entitled to a writ of prohibition, a relator must establish that “(1) the

[court or officer] is about to exercise judicial or quasi-judicial power, (2) the exercise of

that power is unauthorized by law, and (3) denial of the writ will cause injury for which

no other adequate remedy in the ordinary course of law exists.” State ex rel. Henry v.

McMonagle, 87 Ohio St.3d 543, 544, 721 N.E.2d 1051 (2000).

       {¶ 9} Judicial power has been defined as the power of a judicial officer “to decide

and pronounce a judgment and carry it into effect in a controversy between two or more

persons who by right bring that case before the court for its decision.” State v. Wilson,

102 Ohio App.3d 467, 471, 657 N.E.2d 518 (2d Dist.1995). Quasi-judicial power has

been defined as “‘the power to hear and determine controversies between the public and

individuals that require a hearing resembling a judicial trial.’” (Citations omitted.) State

ex rel. Miller v. Warren Cty. Bd. of Elections, 130 Ohio St.3d 24, 2011-Ohio-4623, 955

N.E.2d 379, ¶ 13.

       {¶ 10} A prohibition action may be dismissed sua sponte and without notice if the

court finds that the complaint is frivolous or it is obvious that the facts alleged in the

complaint are not legally sufficient. State ex rel. Scott v. Cleveland, 112 Ohio St.3d 324,

2006-Ohio-6573, 859 N.E.2d 923, ¶ 14.




3.
                              III. Analysis and Conclusion

       {¶ 11} The first element which relator must establish for a writ of prohibition is

that respondents are preparing to use judicial or quasi-judicial authority or power. Upon

review, relator has not alleged that respondents, the director of ODRC or its employees,

are about to conduct a hearing regarding where or in which facility to place relator.

       {¶ 12} The second element which relator must establish is that the exercise of

respondents’ power is unauthorized by law. Upon review, relator has not alleged that

respondents are not authorized by law to place relator in SOCF.

       {¶ 13} Relator has not demonstrated that he will be able to prove that respondents

would be engaging in a judicial or quasi-judicial function or that the exercise of

respondents’ power is not authorized by law. Accordingly, relator is unable to satisfy all

of the elements necessary for a writ of prohibition to issue. We therefore find sua sponte

dismissal of relator’s complaint is warranted as it is obvious that the facts alleged in the

complaint are not legally sufficient. Costs to relator.

       {¶ 14} It is so ordered.


                                                                                 Writ denied.




4.
                                             Dicarlo v. Mohr
                                             C.A. No. L-18-1185




Arlene Singer, J.          _______________________________
                                       JUDGE
Thomas J. Osowik, J.
                           _______________________________
Christine E. Mayle, P.J.               JUDGE
CONCUR.
                           _______________________________
                                       JUDGE




5.